DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadashi JP H06-258285 A (hereafter Tadashi).
As to claim 1: Tadashi discloses a combined analyzer (see fig. 1 and ¶ 9 of the attached English translation of Tadashi that is relied upon throughout the instant office action) comprising:
a thermal analyzer (1; fig. 1 and see ¶ 9);
a trap (25; fig. 1 and see ¶ 15);
a gas chromatograph (35; fig. 1 and see ¶ 18);
a mass spectrometer (4; fig. 1 and see ¶ 9);
a first flow path to which a gas generated in the thermal analyzer is supplied (¶ 9 discloses the thermal analyzer functioning to generate gas and this gas will flow into pipe 17 as depicted in fig. 1 and disclosed in ¶ 11);
a second flow path that branches from the first flow path and is connected to the mass spectrometer (see fig. 1 regarding the pipe that branches from the first flow path at valve 23 to the valve 26 and subsequently to mass spectrometer 4 along pipe 36 as depicted);
a third flow path that branches from the first flow path and is connected to the trap (see fig. 1 regarding the pipe that branches from the valve to the 6 way valve 24 and subsequently to the trap 25 as depicted);
a fourth flow path that connects the trap and a column included in the gas chromatograph (see fig. 1 regarding the pipe path that connects the trap 25 and a column 35 of the gas chromatograph unit 3; i.e. the path that connects from said column 35 to the 6 way valve through connection port ‘e’ to ‘c’ and subsequently to the trap 25); and
a fifth flow path that connects the column and the mass spectrometer (see fig. 1 and the gas pipe 36 that connects the column of the gas chromatograph 35 to the mass spectrometer 4 as depicted).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Kinoshita et al. US Pat 11,320,408 B2 discloses a gas analysis device and method for performing measurement in a direct mode and a trap mode and appears pertinent to Applicant’s disclosure.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a controller that switch a mode between a first mode and a second mode, and in the second mode, the controller activates a path that extends from the trap to the mass spectrometer via the fourth flow path and the fifth flow path, to supply the gas trapped in the trap to the mass spectrometer via the column to execute mass spectrometry, when considered in combination with the other limitations recited in the instant claim and in view of the limitations of parent claim 1.
In particular, while Tadashi is considered to teach a controller (31; fig. 1 and see ¶ 16) that switches a mode between a first mode and a second mode (¶ 16 regarding the switching between a direct position and a trap position), but there is no disclosure in Tadashi nor teaching, suggestion, or otherwise motivation in the other cited prior art to modify Tadashi that would result in an obvious modification and teach the feature of gas being supplied from the trap to the mass spectrometer via the column to execute mass spectrometry because as depicted in fig. 1 of Tadashi, the trap 25 and mass spectrometer 4 are connected by a flow path that flows from the six way valve 24 to the trap 25 as disclosed in ¶ 22 but does not supply the gas in the trap 25 to the mass spectrometer 4 to execute mass spectrometry but rather is used for a trap mode measurement as also disclosed in ¶ 22.
As to claims 3 and 4: Each of said claims depends from claim 2 and accordingly each is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least by virtue of inheriting the limitations of claim 2.

Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 5: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of an analysis method comprising a fourth step of supplying the gas trapped in the trap to a column of a gas chromatograph after the second step and the third step, when considered in combination with the other limitations recited in the instant claim.
In particular, Tadashi JP H06-258285 A (hereafter Tadashi), considered to be the closest available prior art, may be considered to meet the limitations of: a first step of generating a gas by heating a sample in a thermal analyzer (¶ 20 discloses gas generated from a sample 8 from the thermal analyzer as noted in ¶ 9), a second step of supplying the gas generated in the thermal analyzer to a mass spectrometer to perform mass spectrometry (¶ 22); a third step of supplying the gas generated in the thermal analyzer to a trap to trap the gas in parallel to the second step (¶ 22 discloses the gas being passed through the valve 24 to the mass spectrometer 4), but there is no disclosure in Tadashi nor teaching, suggestion, or otherwise motivation in the other cited prior art to modify Tadashi that would result in an obvious modification to supply the gas trapped in the trap to a column of a gas chromatograph after the second step and the third step as required by the limitations of the instant claim.

As to claims 6 and 7: Each of claims 6 and 7 depend ultimately upon claim 5 and accordingly each is indicated allowable at least by virtue of their dependence upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856